Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-17 are objected to because of the following informalities:  the preamble of each claim recites “Display mechanism” and not “A display mechanism” or “The/said display mechanism according to claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, it recites the limitations “in particular” and “preferably” in lines 2-3 and 5 respectively and it is unclear whether the limitations that follow this language are required by the claim or not.  For purposes of examination, these particular/preferential limitations while be treated as optional and non-limiting.  
Regarding Claim 6, it recites the limitation "said at least one actuating arm" in lines 1-2 and  “said mechanical connection and/or said groove” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Regarding Claim 7, it recites the limitation “said at least one display mobile is configured to displace with a  first speed” and “said at least one control organ is configured to displace with a second speed” and it is unclear what is being displaced, if anything at all, or rotation of the display mobile/control organ is intended.  
Regarding Claim 8, it recites the limitations “preferably” in lines 7 and 15 and it is unclear whether the limitations that follow this language are required by the claim or not.  For purposes of examination, these particular/preferential limitations while be treated as optional and non-limiting.  
Regarding Claim 11, it recites the limitation “said at least one first bearing surface and/or on said at least one second bearing surface” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Regarding Claim 12, it recites the limitation "said bearing arm" in lines 1-2 and “said spindle and/or said pad” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Regarding Claim 15, it recites the limitations “preferably” in line 5 and it is unclear whether the limitation that follow this language are required by the claim or not.  For purposes of examination, these particular/preferential limitations while be treated as optional and non-limiting.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Gerald et al. (US 20110299365 A1, hereinafter “Gerald”).
Regarding Claim 1, Gerald discloses a display mechanism comprising at least: a first counter [7], said at least one first counter being configured to be movable and to indicate a first piece of information (par. 0024, fist time indication moving part); a second counter [8], said at least one second counter being configured to be movable and to indicate a second piece of information (par. 0026, second time indication moving part); a display mobile [3], said at least one display mobile being configured to display said first piece of information of said at least one first counter and/or to display said second piece of information of said at least one second counter (par. 0009); a clutch organ [18, 20], said at least one clutch organ being configured to displace said at least one display mobile between at least one first position so as to display said first piece of information and at least one second position so as to display said second piece of information (par. 0030); and a control organ [24], said at least one control organ being configured to displace said at least one clutch organ between said at least one first position and said at least one second position (par. 0033).
	Regarding Claim 2, Gerald discloses that the clutch organ [20] is connected by at least one mechanical connection to said at least one display mobile [3] (par. 0021-0053 and fig. 4-10 detail that the drive arm 18 is attached by a pivot on the pivotable flexible region 12, and connects with the minute hand 3) and to said at least one control organ [24] (par. 0033-0034 and fig. 8-9).
Regarding Claim 3, Gerald discloses said at least one mechanical connection comprises a pivot connection (par. 0021-0053 and fig. 4-10 detail that the drive arm 18 is attached by a pivot on the rotatable moving part 12, and connects with the minute hand 3).
Regarding Claim 5, Gerald discloses that the clutch organ comprises at least one actuating arm [18]; said at least one control organ is configured to displace said at least one clutch organ by means of said at least one actuating arm (par. 0027-0030 and fig. 4-7).
Regarding Claim 6, Gerald discloses that the actuating arm comprises said mechanical connection (par. 0021-0053 and fig. 4-10 detail that the drive arm 18 is attached by a pivot on the pivotable flexible region 12, and connects with the minute hand 3).
Regarding Claim 8, Gerald discloses the first counter including at least one first abutment configured to limit the mobility of said at least one clutch organ when said at least one clutch organ drives said at least one display mobile to said at least one first position so as to display said first piece of information and preferably to stop said at least one clutch organ so that said at least one display mobile displays said first piece of information; and/or, said at least one second counter including at least one second abutment configured to limit the mobility of said at least one clutch organ when said at least one clutch organ drives said at least one display mobile to said at least one second position so as to display said second piece of information and preferably to stop said at least one clutch organ so that said at least one display mobile displays said second piece of information (par. 0029, 39-40 the pressure roller 17 of the drive arm 18 moves the pinion 9 to a first position in order that the first cam 7may make the minute hand 3 a first position, In order that the pressure roller 17 may be made to be placed in the dent 7a of the first cam 7 and the second cam 8 may make the minute hand 3 a second position, putting in the lever 20 in the dent 8a of the second cam 8 is also described).
Regarding Claim 10, Gerald discloses that the clutch organ comprises a spindle and/or a pad [17] in order to be bearing or to bear and preferably to mesh, roll and/or slide on said at least one first bearing surface or said at least one second bearing surface (par. 0028).
Regarding Claim 11, Gerald discloses that the clutch organ comprises a bearing arm configured to be bearing or to bear on said at least one first bearing surface and/or on said at least one second bearing surface (par. 0028, pivoting arm 18 connects with pressure roller 17).
Regarding Claim 12, Gerald discloses that the bearing arm comprises said spindle and/or said pad (par. 0028, pivoting arm 18 connects with pressure roller 17).
Regarding Claim 14, Gerald discloses at least one first counter, said at least one second counter, said at least one control organ and/or said at least one display mobile, are movably mounted on at least one axis (figs. 4-10 show the first cam 7, the second cam 8, the minute hand 3, the pivotable flexible region 12, and that transmit and the ring 24 is attached pivotable on one axis ).
Claims 1, 4, 9, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Zaugg et al. (US 20110205852 A1, hereinafter “Zaugg”).
Regarding Claim 1, Zaugg discloses a display mechanism comprising at least: a first counter [10],said at least one first counter being configured to be movable and to indicate a first piece of information (par. 0086 "Wellington time zone"); a second counter [7], said at least one second counter being configured to be movable and to indicate a second piece of information (par. 0086 "Midway time zone”) a display mobile [18, 36] (par. 0075), said at least one display mobile being configured to display said first piece of information of said at least one first counter and/or to display said second piece of information of said at least one second counter (par. 0083); a clutch organ [4], said at least one clutch organ being configured to displace said at least one display mobile between at least one first position so as to display said first piece of information and at least one second position so as to display said second piece of information (par. 0080); and a control organ [2], said at least one control organ being configured to displace said at least one clutch organ between said at least one first position and said at least one second position (par. 0080).
Regarding Claim 4, Zaugg discloses that the clutch organ [36] comprises a groove configured to allow the sliding of said pivot connection of said at least one display mobile [31] (par. 0054, discloses forming by a groove for driving the display mobile).
Regarding Claim 9, Zaugg discloses that the first counter includes at least one first bearing surface configured to contact said at least one clutch organ with said at least one first abutment when said at least one clutch organ is movable from said second position to said first position (fig. 4, standard heart piece 10 have the hammer 4 and a side surface in which it abuts, and that the arm which the hammer 4 extended from the fixed pivot 4C abuts with the side surface).
Regarding Claim 13, Zaugg discloses that the first counter [10] and the second  counter [7] are coplanar (fig. 4).
Regarding Claim 15, Zaugg discloses a differential [12] configured to be driven by and/or to drive said at least one display mobile and/or said at least one control organ (par. 0075) so as to distribute the kinetic force between said at least one display mobile and said at least one control organ (par. 0104).
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Crettex (US 9158284 B1) discloses a display device for a timepiece includes: a first indication organ kinematically linked to a wheel rotatable by a timepiece movement; a second indication organ, coaxial to the first indication organ; a control device including a control organ to be activated by a user; the device arranged to drive the indication organs in superposition to indicate a first item of information, and, in response to an activation of the control organ, to displace one of the indication organs relative to the other to indicate a second item of information; a first and second cam, representing respectively the first and second item of information; a rack having a first and second probe intended to interact respectively with the first and second cam; wherein: in an inactive position of the control organ, the indication organs are superposed; and in an active position, the second indication organ indicates the second item of information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833